MARSHALL, CJ.
1. Section 5610 of the General Code, before the amendment of June 5, 1919, provided: “An appeal from the decision of a county board, of revision may be taken to the tax commission of Ohio * * * by the county auditor or any complainant * * * .” In amending that section the General Assembly changed the word “or” to “of” without intending so to do. In construing the statute as amended, in order to effect the obvious intent of the Legislature and to avoid inconsistency, the court will substitute the word “or” for the word “of” thereby giving to “any complainant” the right to appeal from the board of revision to the tax commission.
2. A proceeding in error filed in the court of common pleas to obtain a reversal, vacation or modification of an order of the tax commission and to determine the true value in money of property therefore determined by the tax commission, requires that the couit shall call witnesses and consider other evidence in addition to the transcript in the hearing before the tax commission, when requested to do - so by the plaintiff in such error proceeding. That statute confers authority to perform an act which the public interest demands and the word “may” will therefore be regarded as imperative.
3. Upon a petition in error being filed in the court of common pleas from the tax commission of Ohio, it is the duty of the court to review the entire record made before the tax commission and to exercise an independent ■judgment upon all the issues both of law and fact determined by the tax commission.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)